In an action to recover damages for wrongful death, plaintiff appeals from an order of the Supreme Court, Kings County, entered May 8, 1964 upon the granting of a motion made at the trial of the action by the defendants Irwin Kallman and Bookazine Company, Inc., which dismissed the complaint as to said defendants. Appeal dismissed, with $30 costs and disbursements to said defendants. The order is nonappealable (CPLR 5701). However, we have examined the record and briefs and conclude that, had the merits been properly before us, we would affirm. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.